Citation Nr: 1530720	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the record.  

This case was previously remanded by the Board in November 2013 and March 2015 for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  



CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2011 letter, sent prior to the initial unfavorable decision issued in November 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.  

The Board notes that the Veteran testified at the June 2013 hearing that he began receiving treatment for ringing in his ears at the VA facility in Cincinnati, Ohio, in 1979 and throughout the 1980s.  The AOJ attempted to retrieve records from that facility dated from 1979 to January 1996 in November 2013.  In December 2013, records dated from June 1993 to February 1997 were obtained, and the facility indicated that prior records were not available.  The AOJ informed the Veteran of this fact by letter dated January 2014 and offered him an opportunity to submit any such records in his possession.  No response was received.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in October 2012, with subsequent VA addendum opinions obtained in December 2013 and March 2015, addressing his tinnitus claim.  The Board finds that such VA examination and opinions are adequate to decide the issue, as they were predicated on an interview with the Veteran, an appropriate examination, and reviews of the record.  The examiners proffered opinions that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a video-conference hearing in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in tinnitus, the type and onset of symptoms, and his contention that noise exposure during military service caused his tinnitus.  Furthermore, the undersigned directed questioning as to what was necessary to grant service connection, namely evidence of a nexus.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion revealed additional records and that an addendum VA etiological opinion was needed, which the Board subsequently remanded to obtain.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

As noted in the Introduction, in November 2013, the Board remanded the case to obtain outstanding VA records and an addendum VA opinion.  With respect to the latter directive, the Board found that a new opinion was necessary to consider the outstanding VA records and the Veteran's testimony at the June 2013 hearing.  As discussed above, VA treatment records were obtained, and the Veteran was informed of those records which were unavailable.  Subsequently, a VA opinion was obtained in December 2013, which considered the evidence indicated in supporting the conclusion reached.  Thereafter, the claim was readjudicated in a February 2014 supplemental statement of the case.  

This case was then returned to the Board and again remanded in March 2015.  At that time, the Board directed that a new VA opinion be obtained, which took into consideration lay statements added to the record from the Veteran's ex-spouse and daughter.  This was accomplished in March 2015.  Thereafter, the claim was readjudicated in an April 2015 supplemental statement of the case.  The Board notes that this supplemental statement of the case was sent to the Veteran's address of record, but returned as undeliverable in May 2015.  In this regard, the Board notes that he has not reported a change in address and, in fact, in an April 2015 Report of Contact, the Veteran's address was noted to be the same as that to which the supplemental statement of the case was sent.  Also, while seemingly at odds with the returned mail, the Veteran reported that he had, in fact, received the supplemental statement of the case and did not have any additional evidence to submit.

Therefore, the Board finds that the AOJ substantially complied with the November 2013 and March 2015 remand orders such that no further action is necessary in this regard.  See D'Aries, supra.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

The Veteran contends that he currently suffers from tinnitus as a result of noise exposure during his military service.  Specifically, he reports exposure to automobile engine noise and aircraft noise.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning first to whether the Veteran has a current disability of tinnitus, such has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition is therefore established through the Veteran's lay reports. Moreover, VA treatment records dated in September 2011 reflects complaints of tinnitus and the October 2012 VA examiner noted the Veteran's report of recurrent tinnitus.   

With regard to the in-service element, service treatment records do not contain any complaints, treatment, or findings related to tinnitus.  The Veteran's July 1975 report of medical examination was normal.  However, there is no dispute that the Veteran was exposed to acoustic trauma during service.  The Veteran's DD 214 notes that the Veteran was a material supply specialist and a parts man while in service.  These duties are consistent with the Veteran's reports of his work near automobiles.  Furthermore, the Veteran is noted to have been stationed at an Air Force base, which is consistent with his reports of exposure to aircraft noise.  As such, the Board finds the Veteran's reports of exposure to noise from automobile engines and aircrafts consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board acknowledges the Veteran's in-service noise exposure.  

The question that remains is whether there is a nexus, or link, between the Veteran's current tinnitus and his military service, to include noise exposure.  In this regard, the evidence of record related to nexus includes three VA opinions.  The October 2012 VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by his military service.  The examiner noted that the Veteran reported onset of symptoms in the early 1980s, years after his military discharge, and his tinnitus was intermittent in nature.  Additionally, the examiner noted there are many factors that can contribute to intermittent tinnitus, including certain medications, fatigue, stress, nicotine, impacted cerumen, and caffeine.  

At the June 2013 hearing, the Veteran testified that he misspoke at the October 2012 VA examination.  He reported that his tinnitus began in the 1970s and got worse in the 1980s.  As a result, the Board remanded the Veteran's claim and obtained an addendum opinion that considered the Veteran's statements.  

A December 2013 VA examiner noted the Veteran's reports of continuous tinnitus since service in the 1970s.  The Veteran further reported that his tinnitus worsened in the 1980s to a point with intermittent periods of severe symptoms.  The examiner noted no reports of tinnitus in the Veteran's service treatment records and no significant shifts in hearing from entrance to separation.  Furthermore, the examiner noted a September 2011 VA treatment record in which the Veteran reported tinnitus in the right ear since 1990.  The examiner found that, based on the evidence of record, the Veteran gave inconsistent reports of the onset of symptoms.  Furthermore, the examiner noted the Veteran's history of cannabis and alcohol dependence, which can cause tinnitus.  The examiner concluded that, due to the medical evidence not confirming the Veteran's reports and no evidence of a hearing threshold shift while in service, the Veteran's tinnitus is less likely as not due to military noise exposure.  

Subsequently, the Veteran's ex-wife and daughter submitted statements in April 2014.  The Veteran's daughter reported that she remembered her father having a hearing problem when she was a toddler and adolescent.  The Veteran's ex-wife noted that she was married to the Veteran at the time of his military service and that she noticed he had a hearing problem during that time.  

A March 2015 VA addendum opinion was obtained, which considered these statements.  The VA examiner noted that the statements reported that Veteran had hearing loss after his military service.  The examiner again noted that medical evidence did not show any hearing threshold shifts during military service and did not support the Veteran's claim that tinnitus started in service.  Thus, the examiner again concluded that the Veteran's tinnitus was less likely than not due to military noise exposure.  

As the VA opinions collectively considered all of the pertinent evidence of record, to include statements of the Veteran and his family members, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to the opinions.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, such opinions are all consistent with one another and the objective evidence of record.  There is no contrary medical opinion of record.   

The Board has also considered the Veteran's lay statements offered in support of his claim; however, the Board finds his statements regarding the onset of tinnitus and the continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  See Caluza, supra (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Veteran has provided conflicting reports regarding when his tinnitus began.  Specifically, during the course of seeking compensation benefits from VA, he has variously noted his tinnitus began while in the military, in 1979, and in the 1980s.  While he reported that he mistakenly told the October 2012 VA examiner that his tinnitus began in the 1980s, the Veteran cited treatment in 1979 by a VA facility.  Evan so, 1979 is still several years after service, well beyond the one-year presumptive period pursuant to 38 C.F.R. § 3.309.  

Additionally, the Veteran reported to a VA treatment provider in September 2011 that he had tinnitus in the right ear which began in 1990.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F. Supp. 2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Therefore, the Veteran's statements made in connection with his pending claim for VA benefits that he has experienced tinnitus during and since service are inconsistent with the other evidence of record, to include his own statements in the course of receiving treatment.  As such, the Veteran's lay assertions regarding the onset and continuity of such symptomatology are less credible and persuasive in light of the other evidence of record and are outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding the onset and continuity of his tinnitus to be not credible.  

With respect to the lay statements of record from the Veteran's ex-wife and daughter, the Board finds that these statements refer specifically to hearing loss and do not address the Veteran's tinnitus symptoms.  Furthermore, such statements are based on the Veteran's reports of symptoms, which have been found to be not credible.  Thus, these statements are afforded little probative weight.  

Thus, the Board finds that the evidence of record fails to show that the Veteran's tinnitus manifested within one year of his discharge from service.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Therefore, based on the foregoing, the Board finds that the Veteran's tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection for such disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


